Exhibit 10.1

[EXECUTION VERSION]

AMENDMENT NO. 2, dated as of July 18, 2019 (this “Amendment”), to the CREDIT
AGREEMENT dated as of May 21, 2018 (as amended by Amendment No. 1 dated as of
December 18, 2018, and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among WILLIAM LYON HOMES, INC., a
California corporation (the “Borrower”), WILLIAM LYON HOMES, a Delaware
corporation (“Parent”), the lenders from time to time party thereto
(the “Lenders”), and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for the Lenders.

A. Pursuant to the Credit Agreement, the Lenders have extended, and have agreed
to extend, credit to the Borrower.

B. The Borrower and Parent have requested to amend the Credit Agreement to
extend the Termination Date and to make certain other changes thereto, in each
case as provided herein.

C. Section 10.1 of the Credit Agreement requires the consent of all affected
Lenders for any extension of the Termination Date.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.

SECTION 2. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 4 hereof, the Credit Agreement is hereby amended
as follows:

(a) Section 1.1 is hereby amended as follows:

(i) The following definitions are hereby added in the appropriate alphabetical
order:

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“BHC Act Affiliate”: with respect to any Person, an “affiliate (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such
Person.



--------------------------------------------------------------------------------

“Convertible Indebtedness”: Indebtedness of Parent or the Borrower (which may be
guaranteed by the Guarantors) permitted to be incurred under the terms of this
Agreement that is either (a) convertible or exchangeable into common stock of
Parent (and cash in lieu of fractional shares) and/or cash (in an amount
determined by reference to the price of such common stock) or (b) sold as units
with call options, warrants or rights to purchase (or substantially equivalent
derivative transactions) that are exercisable for common stock of Parent and/or
cash (in an amount determined by reference to the price of such common stock).

“Covered Entity”: (a) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 47.3(b); or (c) a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Covered Party”: as defined in Section 10.21.

“Default Right”: as defined in, and interpreted in accordance with, 12 C.F.R.
§§ 252.81, 47.2 or 382.1, as applicable.

“Permitted Bond Hedge Transaction”: any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by Parent in connection with the issuance of any Convertible
Indebtedness; provided that the purchase price for such Permitted Bond Hedge
Transaction, minus the proceeds received by Parent from the sale of any related
Permitted Warrant Transaction, does not exceed the net proceeds received by
Parent from the sale of such Convertible Indebtedness issued in connection with
the Permitted Bond Hedge Transaction.

“Permitted Warrant Transaction”: any call option, warrant or right to purchase
(or substantively equivalent derivative transaction) on Parent’s common stock
sold by Parent substantially concurrently with any purchase by Parent of a
related Permitted Bond Hedge Transaction.

“QFC”: the meaning assigned to the term “qualified financial contract” in, and
interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

“QFC Credit Support”: as defined in Section 10.21.

“Supported QFC”: as defined in Section 10.21.

“U.S. Special Resolution Regime”: as defined in Section 10.21.

 

2



--------------------------------------------------------------------------------

(ii) The definition of “Capital Stock” is hereby amended and restated in its
entirety to read as follows:

“Capital Stock”: any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) equity of any Person, including any preferred stock, but excluding
any debt securities convertible into such equity interests or cash based on the
value of such equity interests.

(iii) The definition of “Hedging Obligations” is hereby amended and restated in
its entirety to read as follows:

“Hedging Obligations”: of a Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) pursuant to (a) any interest rate swap
agreement, interest rate collar agreement or other similar agreement or
arrangement designed to protect such Person against fluctuations in interest
rates, (b) agreements or arrangements designed to protect such Person against
fluctuations in foreign currency exchange rates in the conduct of its
operations, or (c) any forward contract, commodity swap agreement, commodity
option agreement or other similar agreement or arrangement (i) designed to
protect such Person against fluctuations in commodity prices or (ii) entered
into in connection with a Permitted Bond Hedge Transaction or Permitted Warrant
Transaction, in each case of clauses (a) through (c) of this definition, entered
into in the ordinary course of business for bona fide hedging purposes and not
for the purpose of speculation.

(iv) The definition of “Termination Date” is hereby amended and restated in its
entirety to read as follows:

“Termination Date”: May 21, 2022.

(b) Section 3.7 is hereby amended and restated in its entirety to read as
follows:

“If any draft shall be presented for payment under any Letter of Credit, the
Issuing Lender of such Letter of Credit shall, within the period stipulated by
the terms and conditions of such Letter of Credit after receipt thereof, examine
such draft. After such examination, such Issuing Lender shall promptly
(a) notify the Borrower and the Administrative Agent by email of such request
and whether such Issuing Lender has made or will make payment under such Letter
of Credit and (b) provide a copy of such draft to the Administrative Agent and
to the Borrower; provided that any failure to give or delay in giving such
notice shall not relieve the Borrower of its obligations to reimburse the
Issuing Lender hereunder. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are substantially in conformity with such Letter of Credit.”

 

3



--------------------------------------------------------------------------------

(c) Section 6.1(k) is hereby amended by adding the words “, including regarding
any change to the information provided in any Beneficial Ownership Certification
provided under the Loan Documents that, to the knowledge of Parent or the
Borrower, would result in a change to the list of beneficial owners identified
therein” after the words “as the Administrative Agent or any Lender may from
time to time reasonably require”.

(d) Section 7.1(c) is hereby amended and restated in its entirety to read as
follows:

“Minimum Net Worth Test. As of the end of each fiscal quarter, fail to maintain
minimum Consolidated Tangible Net Worth of not less than (a) $642,500,000 plus
(b) the sum of (i) 50% of the cumulative Consolidated Net Income (excluding any
Consolidated Net Income realized from the reversal of any deferred tax assets),
if positive, of the Loan Parties and their Subsidiaries from and after April 1,
2019, plus (ii) 50% of the net proceeds from any equity offerings of Parent from
and after April 1, 2019, plus (iii) 75% of deferred tax assets to the extent
included on the financial statements delivered in accordance with Section 6.1.”

(e) Section 7.4 is hereby amended to (i) replace the words “7% of Consolidated
Tangible Assets” with “25% of Consolidated Tangible Net Worth” in clause
(p) thereof, (ii) remove the word “and” at the end of clause (p) thereof, (iii)
replace the “.” at the end of clause (q) thereof with “; and”, and (iv) insert
at the end thereof the following as a new clause (r):

“(r) any payments in connection with a Permitted Bond Hedge Transaction.”

(f) Section 7.7 is hereby amended to replace the “.” at the end of such section
with the following proviso:

“; provided further that the foregoing provision shall not prohibit (x) any
payments in connection with a Permitted Bond Hedge Transaction and (y) the
settlement of any related Permitted Warrant Transaction (i) by delivery of
shares of Parent’s common stock upon settlement thereof or (ii) by (A) set-off
against the related Permitted Bond Hedge Transaction or (B) payment of an early
termination amount thereof in common stock upon any early termination thereof.

 

4



--------------------------------------------------------------------------------

(g) Section 7.8 is hereby amended by amending and restating in its entirety
clause (c) thereof to read as follows:

“(c) Indebtedness which is exchanged for, or converted into, Capital Stock (or
securities to acquire Capital Stock) of any Loan Party, including the making of
cash payments in connection with any conversion of Convertible Indebtedness in
an aggregate amount not to exceed the sum of (i) the principal amount of such
Convertible Indebtedness plus (ii) any payments received by the Parent or any of
its Restricted Subsidiaries pursuant to the exercise, settlement or termination
of any related Permitted Bond Hedge Transaction and”

(h) Section 8(e) is hereby amended and restated in its entirety to read as
follow:

“any Loan Party shall (i) default in making any payment of any principal of or
interest on any Indebtedness (including any Contingent Obligation, but excluding
the Loans and Non-Recourse Indebtedness) beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created, or (ii) default in the observance or performance of any other agreement
or condition relating to any such Indebtedness or Contingent Obligations or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Contingent Obligation) to become payable (in
each case, other than any event which triggers any conversion right of holders
of Convertible Indebtedness); provided, that a default, event or condition
described in clause (i) or (ii) of this paragraph (e) shall not at any time
constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i) and (ii) of this
paragraph (e) shall have occurred and be continuing with respect to Indebtedness
or Contingent Obligations the aggregate outstanding principal amount of which is
$10,000,000 or more;

(i) Section 10.18 is hereby amended and restated in its entirety to read as
follows:

“USA Patriot Act and Beneficial Ownership Regulation. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of The Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Title III of Pub. L. 107-56 (signed into law
October 26, 2001, and as subsequently amended and reauthorized)) (the “Patriot
Act”) and/or the Beneficial Ownership Regulation, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act
and the Beneficial Ownership Regulation.”

 

5



--------------------------------------------------------------------------------

(j) The following new Section 10.21 is hereby added immediately after
Section 10.20:

“Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for agreements
pursuant to which Hedging Obligations arise, are evidenced or are acquired, or
any other agreement or instrument that is a QFC (such support, “QFC Credit
Support” and each such QFC, a “Supported QFC”), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regime”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States).

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.”

 

6



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, Parent and the Borrower represent and warrant to each
of the Lenders and the Administrative Agent that, after giving effect to this
Amendment, (a) the representations and warranties set forth in Section 4 of the
Credit Agreement are true and correct in all material respects (except any
representations and warranties which are qualified by materiality or reference
to Material Adverse Effect, which are true and correct in all respects) on and
as of the Amendment No. 2 Effective Date (as defined below) as if made on and as
of the Amendment No. 2 Effective Date, provided if any such representations and
warranties are expressly made only as of a prior date, such representations and
warranties are true and correct in all material respects (except any
representations and warranties which are qualified by materiality or reference
to Material Adverse Effect, which are true and correct in all respects) as of
such prior date (except that the financial statements referred to in the second
sentence of Section 4.1 of the Credit Agreement shall be deemed to be those
financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.1 of the Credit Agreement); and (b) no Default or Event of
Default shall have occurred and be continuing on the Amendment No. 2 Effective
Date.

SECTION 4. Amendment Effectiveness. This Amendment shall become effective on the
date (the “Amendment No. 2 Effective Date”) on which the following conditions
have been satisfied or waived in accordance with Section 10.1 of the Credit
Agreement:

(a) the Administrative Agent shall have received counterparts of this Amendment
that, when taken together, bear the signatures of the Borrower, Parent and each
Lender;

(b) the Administrative Agent shall have received the following supporting
documents with respect to each of Parent, the Borrower and the other Loan
Parties: (i) a copy of its certificate or articles of incorporation, formation,
organization or certificate of limited partnership (as applicable), certified as
of a date reasonably close to the Amendment No. 2 Effective Date to be a true
and accurate copy by the Secretary of State (or similar governmental authority)
of its state of incorporation or formation; (ii) a copy of its by-laws,
partnership agreement or operating agreement (as applicable), certified by its
secretary or assistant secretary, general partner, manager or other appropriate
Person (as applicable) to be a true and accurate copy of its by-laws,
partnership agreement or operating agreement (as applicable) in effect on the
Amendment No. 2 Effective Date; (iii) a certificate of its secretary or
assistant secretary, general partner, manager or other appropriate Person (as
applicable), as to the incumbency and signatures of its officers or other
Persons who have executed any documents on behalf of such Loan Party in
connection with the transactions contemplated by this Amendment; (iv) a copy of
resolutions of its board of directors, partners, members, managers or similar
governing authority (each, a “Governing Body”), certified by its secretary or
assistant secretary, general partner, manager or other appropriate Person (as
applicable) to be a true and accurate copy of resolutions duly adopted by such
Governing Body and in full force and effect on the Amendment No. 2 Effective
Date, authorizing the execution and delivery by it of

 

7



--------------------------------------------------------------------------------

this Amendment and any other Loan Documents delivered on the Amendment No. 2
Effective Date to which it is a party and the performance by it of all its
obligations thereunder; and (v) such additional supporting documents and other
information with respect to its operations and affairs as the Administrative
Agent may reasonably request;

(c) the Administrative Agent shall have received a favorable legal opinion of
Latham & Watkins LLP, counsel to the Borrower and its Subsidiaries, in form and
substance reasonably acceptable to the Administrative Agent;

(d) the Administrative Agent shall have received a certificate signed by a duly
authorized officer of the Parent certifying the accuracy of the representations
and warranties set forth in Section 3 hereof;

(e) the Administrative Agent and the Lenders shall have received, to the extent
requested, (i) all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, and (ii) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to the Borrower;

(f) the Borrower shall have paid (or caused to be paid) to the Administrative
Agent, for the account of each Lender party hereto, an upfront fee equal to the
sum of (i) 0.125% of the amount of such Lender’s Commitment (whether drawn or
undrawn) under the Credit Agreement as in effect immediately prior to the
Amendment No. 2 Effective Date and (ii) 0.375% of the amount by which such
Lender’s Commitment (whether drawn or undrawn) under the Credit Agreement as in
effect on the Amendment No. 2 Effective Date exceeds such Lender’s Commitment
(whether drawn or undrawn) under the Credit Agreement (if any) as in effect
immediately prior to the Amendment No. 2 Effective Date; and

(g) the Administrative Agent and the Lenders shall have received reimbursement
of all expenses required to be paid by the Borrower in connection with the
transactions contemplated hereby.

SECTION 5. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Issuing Lenders or the Administrative Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or

 

8



--------------------------------------------------------------------------------

any other Loan Document in similar or different circumstances. This Amendment
shall apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein. After the date hereof, any reference
to the Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

SECTION 6. Acknowledgement and Consent. Each Loan Party hereby acknowledges that
it has read this Amendment and consents to the terms hereof and further hereby
affirms, confirms and agrees that (a) notwithstanding the effectiveness of this
Amendment, the obligations of such Loan Party under each of the Loan Documents
to which it is a party shall not be impaired and each of the Loan Documents to
which such Loan Party is a party is, and shall continue to be, in full force and
effect and is hereby confirmed and ratified in all respects, in each case, as
amended hereby; and (b) its guaranty of the Obligations as and to the extent
provided in the Guarantee Agreement as originally executed shall continue in
full force and effect in respect of the Obligations as modified hereby.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same contract. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile or
other customary means of electronic transmission (e.g., “pdf”) shall be as
effective as delivery of a manually executed counterpart hereof.

SECTION 8. Applicable Law. THIS AMENDMENT AND ALL CLAIMS AND CONTROVERSIES IN
CONNECTION HEREWITH SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

SECTION 9. Submission to Jurisdiction; Waivers. Section 10.12 of the Credit
Agreement is hereby incorporated by reference in this Amendment, mutatis
mutandis, and each of the parties hereto shall be bound by the terms and
provisions of Section 10.12 as if such terms and provisions were originally set
forth herein.

SECTION 10. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

WILLIAM LYON HOMES, INC.,        by  

/s/ Colin T. Severn

    Name: Colin T. Severn     Title: Senior Vice President and Chief Financial
Officer

 

WILLIAM LYON HOMES,        by  

/s/ Colin T. Severn

    Name: Colin T. Severn     Title: Senior Vice President and Chief Financial
Officer

 

DUXFORD FINANCIAL, INC.

PH VENTURES-SAN JOSE

PH-LP VENTURES

PH-RIELLY VENTURES

PRESLEY CMR, INC.

SYCAMORE CC, INC., as Subsidiary Guarantors

       by  

/s/ Matthew R. Zaist

   

Name:

 

Matthew R. Zaist

   

Title:

 

President and Chief Operating Officer

 

WILLIAM LYON SOUTHWEST, INC.

PRESLEY HOMES

POLYGON WLH LLC, as Subsidiary Guarantors

  by  

/s/ Matthew R. Zaist

         Name:   Matthew R. Zaist     Title:   President and Chief Executive
Officer

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

CALIFORNIA EQUITY FUNDING, INC.

HSP INC., as Subsidiary Guarantors

  by  

/s/ Matthew R. Zaist

         Name:   Matthew R. Zaist     Title:   Executive Vice President

 

LYON WATERFRONT LLC

LYON EAST GARRISON COMPANY I, LLC

CIRCLE G AT THE CHURCH FARM NORTH JOINT VENTURE, LLC

MOUNTAIN FALLS, LLC,

as Subsidiary Guarantors

By:  

WILLIAM LYON HOMES, INC.,

its Sole Member

  by  

/s/ Matthew R. Zaist

    Name:   Matthew R. Zaist     Title:   President and Chief Executive Officer

 

WLH ENTERPRISES, as a Subsidiary Guarantor

By:

 

WILLIAM LYON HOMES, INC.,

its General Partner

  by  

/s/ Matthew R. Zaist

    Name:   Matthew R. Zaist     Title:   President and Chief Executive Officer
By:   PRESLEY CMR, Inc., its General Partner   by  

/s/ Matthew R. Zaist

    Name:   Matthew R. Zaist     Title:   President and Chief Executive Officer

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

MOUNTAIN FALLS GOLF COURSE, LLC, as a Subsidiary Guarantor By:   WLH ENTERPRISES
 

By:

 

WILLIAM LYON HOMES, INC.,

its General Partner

    by  

/s/ Matthew R. Zaist

      Name:   Matthew R. Zaist       Title:   President and Chief Executive
Officer   By:   PRESLEY CMR, Inc., its General Partner     by  

/s/ Matthew R. Zaist

      Name:   Matthew R. Zaist       Title:   President and Chief Operating
Officer

 

THE INDIRECT SUBSIDIARIES OF PARENT SET FORTH ON SCHEDULE I HERETO, as
Subsidiary Guarantors By:  

POLYGON WLH LLC.,

its Sole Member

  by  

/s/ Matthew R. Zaist

    Name:   Matthew R. Zaist     Title:   President and Chief Executive Officer

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

WLH COMMUNITIES LLC

RSI JURUPA VALLEY LLC

RSI COMMUNITIES – CALIFORNIA LLC

WLH COMMUNITIES – TEXAS LLC

RSI CONSTRUCTION SERVICES LLC

WLH COMMUNITIES – ALDERWOOD LLC

WLH STILLWATER LLC

WLH STONEWALL LLC

WLH PRADO LLC

WLH TRAILS AT LEANDER LLC

WLH ONION CREEK LLC,

as Subsidiary Guarantors

  by  

/s/ Matthew R. Zaist

         Name:   Matthew R. Zaist     Title:   Vice President

WLH COMMUNITIES REALTY INC.,

as a Subsidiary Guarantor

  by  

/s/ Matthew R. Zaist

    Name:   Matthew R. Zaist     Title:   President

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

  by  

/s/ Chiara Carter

    Name:   Chiara Carter          Title:   Executive Director

 

[Signature Page to Amendment No. 2 to Credit Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 2 TO

WILLIAM LYON HOMES, INC.

CREDIT AGREEMENT DATED AS OF MAY 21, 2018

 

Name of Lender: CITIBANK, N.A. by  

/s/ Maureen R. Maroney

  Name: Maureen R. Maroney   Title:   Authorized Signatory by       Name:  
Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 2 TO

WILLIAM LYON HOMES, INC.

CREDIT AGREEMENT DATED AS OF MAY 21, 2018

 

Name of Lender: CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

by  

/s/ William O’Daly

 

Name: William O’Daly

 

Title:   Authorized Signatory

by  

/s/ Brady Bingham

 

Name: Brady Bingham

 

Title:   Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 2 TO

WILLIAM LYON HOMES, INC.

CREDIT AGREEMENT DATED AS OF MAY 21, 2018

 

Name of Lender: SUNTRUST BANK

 

by  

/s/ Ryan Almond

  Name: Ryan Almond   Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 2 TO

WILLIAM LYON HOMES, INC.

CREDIT AGREEMENT DATED AS OF MAY 21, 2018

 

Name of Lender: BBVA USA

 

by  

/s/ Ben Weimer

 

Name: Ben Weimer

 

Title:   Sr. Vice President

by      

Name:

 

Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 2 TO

WILLIAM LYON HOMES, INC.

CREDIT AGREEMENT DATED AS OF MAY 21, 2018

 

Name of Lender: COMERICA BANK

 

by  

/s/ David Plattner

  Name: David Plattner   Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 2 TO

WILLIAM LYON HOMES, INC.

CREDIT AGREEMENT DATED AS OF MAY 21, 2018

 

Name of Lender: Zions Bancorporation, N.A. (fka ZB, N.A.) dba California Bank &
Trust

 

by  

/s/ Stefan Junus

  Name: Stefan Junus   Title:   Senior Vice President by       Name:   Title:



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

AMENDMENT NO. 2 TO

WILLIAM LYON HOMES, INC.

CREDIT AGREEMENT DATED AS OF MAY 21, 2018

 

Name of Lender: FLAGSTAR BANK, FSB

 

by  

/s/ Phillip Trujillo

  Name: Phillip Trujillo   Title:   Vice President by       Name:   Title:



--------------------------------------------------------------------------------

Schedule I

INDIRECT SUBSIDIARIES

460 Central, L.L.C.

Baseline Woods SFD I, L.L.C.

Baseline Woods SFD II, L.L.C.

Baseline Woods West, L.L.C.

Bethany Creek Falls, L.L.C.

Brownstone at Issaquah Highlands, L.L.C.

Bryant Heights, L.L.C.

Bull Mountain Ridge, L.L.C.

Calais at Villebois, L.L.C.

Cascadian King Company, L.L.C.

Cascadian South L.L.C.

Cascara at Redmond Ridge, L.L.C.

Cedar Falls Way LLC

Cornelius Pass Townhomes, L.L.C.

Edgewater at Tualatin, L.L.C.

Grande Pointe at Villebois, L.L.C.

High Point III, L.L.C.

Highcroft at Sammamish, L.L.C.

Issaquah Highlands Investment Fund, L.L.C.

Les Bois at Villebois, L.L.C.

Mill Creek Terrace, L.L.C.

Murray & Weir SFD, L.L.C.

Orenco Woods SFD, L.L.C.

Peasley Canyon Homes, L.L.C.

PNW Cascadian Company, L.L.C.

Polygon at Brenchley Estates, L.L.C.

Polygon at Sunset Ridge, L.L.C.

Polygon at Villebois II, L.L.C.

Polygon at Villebois III, L.L.C.

Polygon at Villebois IV, L.L.C.

Polygon at Villebois V, L.L.C.

Polygon Northwest Company, L.L.C.

Polygon Paymaster, L.L.C.

Ridgeview Townhomes, L.L.C.

Riverfront MF, L.L.C.

Riverfront SF, L.L.C.

Silverlake Center, L.L.C.

Spanaway 230, L.L.C.

Sparrow Creek, L.L.C.

The Reserve at Maple Valley, L.L.C.

The Reserve at North Creek, L.L.C.

Twin Creeks at Cooper Mountain, L.L.C.

Viewridge at Issaquah Highlands, L.L.C.

W. R. Townhomes F, L.L.C.